Citation Nr: 0423559	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-08 082	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
partial avulsion of the extensor tendon to the distal phalanx 
of the right ring finger. 

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alopecia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1971 to 
July 1973.

This appeal arises from a rating decision issued in October 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that denied a compensable 
rating for the right ring finger and denied entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  

The October 2001 RO rating decision also determined that new 
and material evidence sufficient to reopen a prior final 
decision had not been submitted.  The prior final decision 
was issued in March 1982 and, in pertinent part, had denied 
service connection for alopecia.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in March 2004. 

Service connection for tinnitus and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for alopecia is addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's hearing is currently within normal limits.

2.  The residuals of a partial avulsion of the extensor 
tendon to the distal phalanx of the right ring finger results 
in the equivalent of a tender and painful scar.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

2.  The criteria for a 10 percent rating for residuals of a 
partial avulsion of the extensor tendon to the distal phalanx 
of the right ring finger have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §  7804 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The RO sent a VCAA notice letter to the veteran in December 
2001.  The letter addressed service connection requirements, 
increased rating requirements, reopening requirements, and 
informed the veteranwhat evidence the VA would obtain.  The 
veteran was also furnished a statement of the case which 
informed him of thenpertinent law and regulations.  the 
veteran's duty to submit any medical evidence pertinent to 
the claims.  

The RO has obtained all relevant evidence identified.  The 
veteran was afforded VA audiometry and orthopedic 
evaluations.  The veteran's bilateral hearing loss did not 
meet VA's requirements for a disability when tested in July 
2001.  Because the veteran testified in March 2004 that he 
did not feel that his hearing had worsened, no additional 
hearing test is needed.  Thus, the duty to assist 
requirements of the VCAA have been satisfied.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, the RO has not specifically 
informed the veteran to furnish all evidence in his 
possession pertinent to his claims as required by 38 C.F.R. 
§ 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, at 
least as to the issue of an increased rating for a left knee 
disability, and adjudication of this appeal as to that issue 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for Bilateral Hearing Loss 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2003), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent. 

In this case, the veteran's service medical records (SMRs) 
reflect normal hearing both at the time of entry and at the 
time of discharge.  A July 2001 VA audiometry compensation 
examination report reflects normal hearing.  There is no 
competent medical evidence to the contrary.  While the 
veteran feels that he has a hearing loss disability, he does 
not have specialized medical training and therefore is not 
considered to be competent with regard to descriptions of 
symptoms of disease or disability.  Where the determinative 
issue involves a question of medical diagnosis, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without evidence of current 
hearing loss as defined by 38 C.F.R. § 3.385, the claim must 
be denied.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for bilateral hearing loss 
is therefore denied.  

Compensable Rating for Residuals of a Right Ring Finger 
Injury.

On a pre-induction physical examination questionnaire, the 
veteran indicated that he was right-hand dominant.  During 
active service, he sustained a partial avulsion of the 
extensor tendon insertion to the distal phalanx of the right 
ring finger.  A mallet finger deformity resulted due to 
interrupted splinting.  The deformity was surgically 
corrected.  A surgical scar about 1.5 inches in length 
remained.  Service connection was established in March 1982 
for postoperative residuals of a right ring finger injury.  
The RO rated the disability noncompensable under Diagnostic 
Code 7805.

In December 2000, the veteran requested an increased rating.  
He underwent a VA orthopedic compensation examination in July 
2001.  

According to the July 2001 VA examination report, the 
physician noted a partial avulsion of the right fourth finger 
and subsequent surgery during active service.  There was a 
1.5-inch scar and a slight flexion deformity.  The distal 
interphalangeal joint (DIP). joint would straighten (extend) 
fully with persistence, but it tended to remain at 30 degrees 
of flexion and could not actively flex beyond 45 degrees.  
The veteran complained that the finger did not grasp and was 
often in the way.  The physician felt that circulation and 
nerve supply appeared to be normal.  The diagnosis was 
partial avulsion of the extensor tendon of the finger.

In March 2004, the veteran testified before the undersigned 
member of the Board that he taped the finger in order to 
straighten it so that it would not cause so much difficulty.  
He testified that it sometimes got caught between the hand 
and whatever he grabbed.  He testified that part of the 
finger was numb and that weather changes caused stiffness.  
He also testified that the joint was painful on use and that 
he desired another surgery to correct the problem.  He felt 
that he was losing strength in the right hand and had 
difficulty grasping with his right hand.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  The Court also 
held that a diagnostic code based on limitation of motion 
does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The RO has assigned a no percent evaluation for the 
disability involving the right ring finger under Diagnostic 
Code 7805. Prior to August 30, 2002, governing law and 
regulations further provided that scars which are superficial 
and poorly nourished with repeated ulcerations warrant a 10 
percent rating.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7803 (2001). Scars which are superficial and tender and 
painful on objective demonstration warrant a 10 percent 
rating.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804 
(2001). Scars that limit the function of any part affected 
are rated based upon limitation of function of the part 
affected.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7805 
(2001).

On and after August 30, 2002, the criteria for rating 
service-connected scars of the head, face or neck were 
revised to provide as follows: scars which are superficial 
and unstable warrants a 10 percent rating. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of the covering of skin over the scar; Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7803 (2003). Scars which are superficial and painful on 
examination will be rated as 10 percent disabling. Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage;. Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would no warrant a 
compensable evaluation. 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (2003). Other scars are rated based on limitation 
of function of the affected part. 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7805 (2003).

Limitation of motion of the ring or little finger of either 
hand warrants a noncompensable schedular evaluation under 
Diagnostic Code 5230, which became effective August 22, 2002.  
Prior to that time, there was no diagnostic code for 
limitation of motion of the ring finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2003).  

Favorable ankylosis of the ring and little fingers of either 
hand warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2003).

The veteran indicated that he had difficulty grasping with 
his right hand, and he taped the finger to keep it straight.  
It was numb, weak and painful on use. Additionally, the 
recent VA examination showed that the DIP joint tended to 
remain at 30 degrees of flexion and could not actively flex 
beyond 45 degrees.  Considering the tenets of the DeLuca 
case, the Board must still consider any additional functional 
limitation.  There is satisfactory evidence of pain on use, 
weakness, and incoordination.  Applying 38 C.F.R. § 4.40 and 
noting that pain on use is equivalent to a seriously disabled 
joint, the Board must consider a higher rating.  As such, 
pursuant to the DeLuca case, the Board finds the degree of 
impairment resulting from the residuals of a partial avulsion 
of the extensor tendon to the distal phalanx of the right 
ring finger results in the equivalent of a tender and painful 
scar.  Accordingly, a 10 percent rating is warranted under 
Diagnostic Code 7804 in effect prior to August 30, 2002. 

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent.  The 10 percent rating is the 
maximum rating permitted under the pertinent Diagnostic 
Codes. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.

The governing norm in these exceptional cases is: a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).  To this end, the Board notes that neither frequent 
hospitalization nor interference with employment over and 
above that contemplated in the current rating is shown.  
Therefore, the Board concludes that extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  A 10 percent evaluation for residuals of a right ring 
finger injury is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


REMAND

SMRs reflect duty as an aircraft mechanic, a job that might 
expose the veteran to loud noise.  According to the veteran 
and to a July VA audiometry examination report, he has 
experienced intermitted tinnitus ever since active service.  
No physician has been asked to determine the likelihood that 
the veteran's tinnitus is related to active service.  SMRs 
also reflect that the veteran was treat for alopecia areata.  
As such the Board is of the opinion that current examinations 
are warranted.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should forward the claims file 
to an appropriate specialist for an 
opinion addressing the etiology of the 
veteran's tinnitus.  The physician should 
review the claims file and note that 
review in the report.  The examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
tinnitus is related to reported noise 
exposure during active service.  The 
examiner should offer a complete 
rationale for any conclusion in a legible 
report.  The veteran may be reexamined if 
appropriate.  

2.  The RO should arrange for an 
examination by a VA dermatologist in 
order to determine the nature, and 
severity, and etiology of the reported 
alopecia areata.  All indicated special 
studies should be accomplished.  The 
claims folder should be made available to 
the examiners for review.  The examiner 
should be requested to render opinion as 
to whether it is as likely as not that 
that the alopecia, if diagnosed, is 
related to service. The examiner should 
offer a complete rationale for any 
conclusion in a legible report.  

3.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claims.  If the benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



